 In the Matter of HoME BENEFICIAL LIFE INSURANCE CO., INC.andAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS' UNION,LOCALS Nos. 21703,21753, 22947,22874, 23419,23378,23262 AND 23451,A. F. L.Case No. 5-C-1840.-Decid'ed June 26, 1946DECISIONANDORDEROn September 28, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and supporting briefs; counsel for the Unionalso filed a brief.On May 16, 1946, the Board at Washington, D. C.,heard oral argument in which the respondent and the Union par-ticipated.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Re-port, the exceptions and briefs of the parties, the contentions advancedat the oral argument before the Board, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions and modi-fications.1.We agree with the Trial Examiner that the conduct of the Wash-ington and Norfolk agents in ceasing work in protest against the re-porting rule and the conduct of the agents in the other district officesin striking in sympathy, constituted concerted activity within themeaning of Section 7 of the Act.The Trial Examiner also found, as more fully set forth in the Inter-mediate Report, that by discharging the striking Washington andNorfolk agents on October 13 and 20, 1944, respectively, and bythreatening to cancel and by cancelling the licenses of the strikingagents in the other district offices on October 30, 1944, the respondent69 N. L. R. B., No. 5.32 HOME BENEFICIAL LIFE INSURANCE CO., INC.33discriminated with respect to their hire and tenure of employment inviolation of Section 8 (3) of the Act; he accordingly recommendedthat the respondent be required to make the striking agents whole forloss of wages incurred from the respective dates on which the respond-ent took the above-mentioned action.Unlike the Trial Examiner,we are of the opinion that the respondent's conduct did not violateSection 8 (3) of the Act and that the agents are not entitled to backpay dating from said conduct. The agents, having ceased work as aresult of a current labor dispute, remained employees within the mean-ing of Section 2 (3) of the Act. The discharges and the cancellationsof the licenses had no actual effect upon the tenure of the strikers towhom they were directed.As we have previously observed in similarcases, such conduct was primarily intended, not to effectuate a per-manent termination of the employer-employee relationship, but asa tactical maneuver designed to induce the agents to abandon thestrike and resume work.'2.We agree with the Trial Examiner's findings that on November11 and 28, 1944, unconditional requests for reinstatement were madeon behalf of all the striking agents and that, although jobs werethen available, the respondent refused to reinstate the strikers becausethey had engaged in the concerted and union activity of striking.Bythus failing and refusing to reinstate the agents when they offeredto abandon the strike, thereby in effect discharging them, we find thatthe respondent interfered with, restrained, and coerced the employeesin the exercise of their rights guaranteed in Section 7 of the Act andthereby violated Section 8 (1).We also find that the respondent'sconduct in thus discriminating in regard to the hire and tenure ofemployment of the strikers discouraged membership in the Union andhence also constituted a violation of Section 8 (3) of the Act.Whether the respondent's discriminatory conduct be viewed as a viola-t ion of Section 8 (1) or a violation of Section 8 (3), we find thatthe effectuation of the policies of the Act requires their reinstatementto their former or substantially equivalent positions, as set forth in theIntermediate Report, with back pay from November 11, 1944.3.We agree with the Trial Examiner that there is nothing in thenegotiations of December 9 and 10, 1944, which warrants us as a matterof law or policy to decline to proceed upon charges filed by the Unionherein.In its oral argument before the Board, the respondent con-tended that the memorandum of December 10, 1944, should be re-garded by the Board as a binding of settlement agreement because itwas so recognized by the War Labor Board in a compliance proceed-IMatter of Majestic Manufacturing Company,64 N L R.B. 950;Matter of RockwoodStoveWorks,63 N. L.R. B. 1297;Matter of American Manufacturing Company, Inc.,7 N L. it.B. 375.701592-47-vol. 69--4 34DECISIONSOF NATIONALLABOR RELATIONS BOARDing pending before it.On February 1, 1945, the Regional War LaborBoard for the Fourth Region issued its "Corrected Finding"in whichit found that the agreements reached between the parties with respectto arbitration and maintenance of membership, constituted compliancewith its Directive Order of May 3, 1944, as affirmed by the NationalWar Labor Board on October 5, 1(944.The Board recommended that"these agreements be placed into immediate effect ... with the ap-propriate changes in terminology made necessary by the lapse in timeand the absence of a complete contract."The Board dismissed thecompliance proceedings.It thus appears that the War Labor Board had before it the soleissue of whether the respondent had complied with a Directive Orderrelating to arbitration and maintenance of membership.The WarLabor Board, in its "Corrected Finding," quoted above, expresslyrecognized that there was no complete contract in existence betweenthe parties.We find no merit in the respondent's contention.4.The Trial Examiner found that by requesting agents individu-ally to sign a statement that they would abide by the rules of theCompany, without having previously consulted the Union, the re-spondent violated Section 8 (1) of the Act.No compulsion was exer-cised to have these statements signed, and the practice was discon-tinued when some of the agents refused to sign. The respondentexcepts to the Trial Examiner's finding and in support of itsexception citesMatter of Emerson Electric Manufacturing Co.,13N. L. R. B. 448, where under similar circumstances we held such con-duct not to be violative of the Act.Under the particular circum-stances surrounding the respondent's conduct in seeking to have thesestatements signed, we are of the opinion that there is merit to therespondent's exception and the Trial Examiner's finding is herebyreversed in this respect.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Home Beneficial Life Insur-ance Co., Inc., Richmond, Virginia, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in American Federation of Indus-trialOrdinary Life Insurance Agents' Union, Locals Nos. 21703,21753, 22947, 22874, 23419, 23378, 23262, 23451, American Federationof Labor, or any other labor organization of its employees, by dis-criminatorily discharging or refusing to reinstate any of its em-ployees or by discriminating in any other manner in regard to their H01VIE BENEFICIAL LIFE INSURANCE CO., INC.35hire or tenure of employment, or any term or condition of employ-ment ;(b) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist American Federation of Industrial and OrdinaryInsurance Agents' Union, Locals Nos. 21703, 21753, 22947, 22874,23419, 23378, 23262, 23451, American Federation of Labor, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Unless it has already done so. offer to the employees listed inAppendix A, attached to the Intermediate Report herein, full anctimmediate reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges ;(b)Make whole the said employees for any loss of pay sufferedby reason of the respondent's discrimination against them, by pay-ment to each of them of a sum of money equal to the amount whicheach normally would have earned as wages from November 11, 1944,to the date of reinstatement or the respondent's offer of reinstatement,less his net earnings during said period ;(c)Post at its home office and in its district and suboffices involvedin this proceeding, copies of the notice attached to IntermediateReport and marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-eluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FIIRTI3ER ORDEREDthatthe complaint be, anditherebyis,dismissed with respect to the allegations that the respondent com-mitted unfair labor practices by :Urging, persuading and warning its employees to refrain frombecoming or remaining members of the Union;"Said notice, however,shall be,and it herebyis,amendedby striking from the firstparagraph thereof the words "THE RECOMMENDATIONS OF A TRIAL EXAMINER"and substituting in lieu thereof words "A DECISION AND ORDER" 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaking disparaging and derogatory remarks about labor organ-izations,their leadership and purposes;Abusing and physically assaulting its employees because of theirmembership in and activities on behalf of the Union;Attempting to weaken and destroy the Union as the representativeof its employees for the purpose of collective bargaining;Requiring its employees, as a condition of returning to work afterhaving engaged in concerted activities, to affirm their loyalty to re-spondent.INTERMEDIATE REPORTMr. Marvin C. Wahl,for the Board.Messrs. C. Justin Moore,Archibald G. Robertson,andMrs. Sal ah G. Dale,ofRichmond,Va., for the respondent.Mr. George L.Russ, of Washington, D. C., for the Union.STATEMENT OF THE CASEUpon charges duly filed by American Federation of Industrial and OrdinaryInsurance Agents' Union, Locals Nos. 21703, 21753, 22947, 22874, 23419, 23378, 23262and 23451, A. F. L., herein called the Union, the National Labor RelationsBoard,herein called the Board,by the Regional Director for the Fifth Region(Baltimore,Md.), issued its complaint dated May 17,1945, against Home Bene-ficialLife Insurance Co, Inc., Richmond, Virginia, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(1) and (3) andSection 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.With respect to the unfair labor practices, the complaintalleged in substance,(1) that beginning about August 4, 1944,the respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in theAct, by (a) various acts of persuasion,threats, disparagement,and interrogationconcerning the Union and the employees'union activities;(b) procuring an in-junction to restrain employees of the respondent's Petersburg district office whowere engaged in a labor dispute with the respondent,from engaging in lawfulunion activities;(c) requesting the Insurance Commissioners of the Districtof Columbia and the State of Tennessee and Virginia to cancel the insurancelicenses of certain of the respondent's employees for the reason that said em-ployees were engaged in a labor dispute with the respondent;(2) that on variousdates between October 13 and October 30, 1944, the respondent discharged andthereafter refused to reinstate employees at its Washington,D. C., Norfolk,Petersburg,Lynchburg,Staunton and Portsmouth,Virginia,and Knoxville, Ten-nessee, district offices, for the reason that those employees had joined or assistedthe Union or engaged in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection;' (3) that about November 11, 1944, em-ployees of the respondent's Baltimore,Maryland,district office, who had aboutOctober 27, 1944, ceased work and gone on strike as a consequence of the respond-ent's aforesaid unfair labor practices,unconditionally requested reinstatement,but such reinstatement was denied for the reason that those employees hadjoined or assisted the Union and engaged in concerted activities!'The complaint conceded that some of these employees were subsequently reemployed.$The complaint conceded that some of these employees were subsequently reemployed. HOME BENEFICIAL LIFEINSURANCE CO., INC.37On June 11, 1945, the respondent filed its answer in which it admitted certainallegations of the complaint but denied that its activities affected commerce,denied that it had engaged in the unfair labor practices alleged in the complaint,and set up certain affirmative defenses, more fully referred to hereinafter.Upon due notice, a hearing was held at Washington, D. C, Baltimore, Maryland,and Richmond, Virginia, from June 22 to July 30, 1945, before Charles W.Schneider, the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by counsel and theUnion by its representativeAll parties participated in the hearing.Fullopportunity was afforded to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the course of thehearing, both the complaint and the answer were amended without objection.A motion by counsel for the Board to strike certain portions of the answer wasdenied.During the hearing, upon motion by counsel for the Board, the complaint wasfurther amended by striking the name of A. Bogratz,named in the complaint ashaving been discriminatorily discharged and refused reinstatement.This matter,and other circumstances surrounding it, are more fully discussed later in thereport.A motion by counsel for the respondent, made at the end of the hearingto conform the pleadings to the proof, was granted.All parties were affordedopportunity to argue the issues orally before, and to submit briefs to, the under-signed.Upon the record thus made, and from his observation of the witnesses, theundersigned makes, in addition to the above,the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTHome Beneficial Life Insurance Co., Inc., the respondent, is a Virginia corpora-tion having its main office in Richmond, Virginia.The respondentis engagedin the sale of ordinary and industrial life, and health and accident, insurance.It maintains approximately 26 district offices located in the District of Columbiaand in the States of Virginia, Delaware, Maryland, and Tennessee.In its district offices, in addition to managerial, supervisory, and clericalpersonnel, the respondent employs approximately 760 agents to sell insurance,collectpremiums, and to service policies.The present proceedings involveagents employed in 10 district offices located in the District of Columbia and theStates of Maryland, Virginia and Tennessee.As of December 31, 1944, the respondent had in force approximately 1,035,484insurance policies with a total face value of $205,006,213 00.The respondent'sgross receipts from premiums in 1944 were $11,121,873.56, of which $2,224,374 71was collected by the district offices involved in these proceedings.'The respondent's business is directed by officers and directors located at thehome office in RichmondAll terms and conditions of insurance policies aredetermined, investigations made, and applications for policies and loans ultimatelyacted upon, at the home officeThus, all policies, and all checks for death claimsare issued by the home office and transmitted from there through the districtoffices to the policyholders8 Since December 31, 1944, the respondent's business has apparently increased.Thus,according to the testimony of Wyatt Smith,its treasurer,as of the end of June 1945, therespondent had outstanding 1,086,626 policies,on which weekly premiums totalled $220,-399 99,and weekly disbursements to policy-holders $52,200 00. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent is capitalized at $1,000,000, and as of December 31, 1944, itsassets were approximately $22,000,000.00, among which were the following:Mortgage loans on real estate-State of Virginia --------- $5, 477, 595 95Real Estate-Virginia ----------------------------------186,505 70Cash on deposit-Virginia ------------------------------939,691.68Cash on deposit-Mai yland------------------------------3, 000. 00State bonds-Virginia and West Virginia________________18,000.00Bonds of political subdivisions --------------------------261, 000.00Bonds of foreign governments___________________________147,000. 03U S. Government bonds________________________________8,247,332 36Railroad and Equipment securities__________________ ___1, 529, 234. 50Public utility bonds and stocks__________________________2, 599, 000.430Industrial bonds and stocks_____________________________1,719,400 00The respondent's policy obligations are reinsured with the Lincoln NationalLife Insurance Co. of Ft. Wayne, Indiana.All reinsurance documents are sentto that company's home office. The amount of such reinsurance in force as ofDecember 31, 1944, was $565,055.00.The respondent employs the Retail CreditCompany of Atlanta, Georgia, to render inspection reports concerning the finan-cial and character status of applicants for insuranceDuring 1944 approxi-mately $6,600 00 was paid by the respondent to that company for such services 6The respondent denies that it is engaged in, or that its activities affect, com-merce, and contends that these activities are not within the jurisdiction of theBoard.However, the business of the respondent is conducted mainly acrossState lines, an operation manifestly dependent upon the constant employment ofinterstate communication and transportation facilities. Indeed, without theseservices the respondent would be unable to conduct its business. The respondentis thus a participant in, and a contributor to, the stream of commerce ceaselesslyflowing from State to State.Whatever their effect, these activities of the re-spondent constitute transactions in interstate commerce. InUnited States v.Southeastern UnderwritersAssociation,' the United States Supreme Court con-cluded that organizations which engaged in the writing of fire insurance wereengaged in commerce. That decision appears to be apposite here.However, whether this respondent be so engaged or not, it is clear that itsactivities have, and have had, a substantial effect upon commerce.As will morefully appear hereinafter, a labor dispute among the respondent's employees inthe District of Columbia led to disputes and work stoppages among employeesin the States of Virginia, Maryland, and Tennessee, with necessary effect uponthe agencies and instrumentalities utilized by the respondent in conducting itsbusiness across State lines. In addition, the respondent's widespread financialinvestments in industrial, transportation, and public utility, securities constitutea substantial credit factor in interstate or affected enterprises.It is therefore found, contrary to the respondent's contention, that the respond-ent is engaged in commerce, and that, in any event, its activities affect commercewithin the meaning of the Act."4These subdivisions are located in the States of California, Florida, Kentucky,Maryland,New York, North Carolina, Pennsylvania, New Jersey, Virginia and West Virginia.H The above findings are based upon a stipulation of the partiesand upon testimony ofWyatt Smith, the respondent's treasurer, A J Watkins, its vice president,and J. RandolphTucker, its general counsel.6 322 U S 533, 567-8'Polish National Alliance v. N. L. R B ,322 U. S 643 ;U. S v. UnderwritersAssocia-tion, supra. HOME BENEFICIAL LIFE INSURANCE CO., INC.39Ii.THE ORGANIZATIONINVOLVEDAmerican Federation of Industrial and Ordinary Insurance Agents' Union,Locals Nos 21703, 21753, 22947, 22874, 23419, 23378, 23262, and 23451. AmericanFederation of Labor, is a labor organization admitting to membership employeesof the respondentIII.THE UNFAIRLABORPRACTICES 8A Backgi oundThe agents who sell and service the respondent's policies of insurance areattached to some 26 district offices of the respondent in the District of Columbiaand the States of Virginia, Maryland, Tennessee, and Delaware.These agentsare employees of the respondent.With the exception of ordinary insurance,on which premiums are payable in quarterly, semiannual or annual installments,the premiums on the respondent's policies are payable weeklyCollections arenormally made by the agent, who calls on the policyholder at the latter's home.The present proceedings arise out of a dispute between the respondent andcertain of its agents as to the number of days they should be required to reportat the District offices.Because of their activities in connection with this dispute,the Washington and Norfolk agents were discharged.Within 2 weeks thereafter,the agents in the respondent's Petersburg, Lynchburg, Staunton, and Portsmouth,Virginia,Knoxville, Tennessee, and Baltimore, Maryland, district offices wenton strike in support of the Washington and Norfolk agentsAs of the date of all material events herein, the Union was the exclusive collec-tive bargaining representative of all the employees involved in the dispute byreason of elections in which the employees selected the Union, followed by cer-tifications by the Board, or by its Regional Directors.The representative statusof the Union is not disputed. Since May 23, 1940, written collectivebargainingcontracts existed between the respondent and the Union.On January 22, 1943, the parties commenced negotiations for a new contractto replace the then current one, which had, according to its terms,expired onDecember 5, 1942.By a "gentlemen's" agreement the parties agreed to continueoperation under the terms of the expired contract pending negotiation of arenewal.This understanding was not, however, reduced to writing.The nego-tiationsfor a new contract extended over the period from January to August1943, but the parties were unable to reach agreement. On October 6, 1943,conciliation having failed, the controversy was submitted to the National WarLabor Board.The disputed issues involved the Union's demands for (1) in-creased collection commissions, (2) an arbitration clause, and (3)maintenanceof union membershipB. The dispute over the reporting-in rule1.The nature and history of the ruleThe great bulk of the work of the respondent's agents, requiring, as it does,personal contact with policyholders and potential clients at their homes, isperformed away from the district offices.A company rule of long standing,however, requires that most agents report at the district offices certain morningseach week, prior to starting on their routes, or debits (as they are called)', in8Except where otherwise indicated, the findings herein are based on admitted or undis-puted facts or upon credible and substantially uncontradicted testimony. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDorder to receive instructions and leads,turn in collections,to report claims andto pick up policies,checks and forms for delivery to, or relating to policyholders.Prior to 1938,the agents had been required to report 6 days a week,Mondaythrough Saturday.In 1938, however,through negotiation with the Union, theagents were excused from reporting on Saturday.The 5-day reporting require-ment was incorporated in both the 1940 and 1941 bargaining contracts. Thisrule has not been strictly applied, however.Thus,some agents with suburbanor rural debits are not required to report 5 days per week. Similarly, someagents for whom such regular reporting would be impracticable,are excused.2.The disputeMany of the agents use their automobiles to cover their debits.When,follow-ing the outbreak of war,rationing restrictions limited the consumption of gaso-line and rubber,the agents sought to secure modification of the reporting rulein order to permit fewer report days.Among other arguments,the agentscontended that daily reporting resulted in the consumption of gasoline and tiresneeded to cover the debits.'During the 1943 contract negotiations,the Unionhad reiterated the request for modification of the report rule.The respondent,however, consistently declined to effect a general modification of the rule, con-tending that it was necessary for the proper functioning of the business.Duringthe course of the contract negotiations,the Union apparently abandoned itsrequest "Nothing further occurred until sometime in the early part of 1944, when anumber of agents in the Washington No. 1 district office were granted permissionto report only 3 days per week. This relaxation was followed by agitation inJuly 1944 for a general modification of the report rule.The partial modificationwas then rescinded and those agents who had temporarily enjoyed fewer reportdays were required to return to the 5-day arrangement."3.The August negotiations;the referral to the N. W. L. B.On August 4, 1944, while the contract dispute was still pending before theN.W. L B.,Ralph Boyer, secretary-treasurer of the Union,accompanied bydelegates from the Washington,Petersburg and Lynchburg union locals, metwith representatives of the respondent to discuss the request for modificationof the report rule."After exhaustive discussion on both sides the respondentagain declined to modify the ruleFollowing that conference the Union, underdate of August 8, 1944, in accordance with the provisions of the War LaborDisputes Act,13 filed notices with the Board,the N. W. L. B., and the Secretary° Insurance was classified by ration authorities as a non-essential occupation,thus limit-ing the agents to a maximum of 325 gallons of extra gasoline per month.This allotmentthe agents contended was insufficientAttempts by the Union to secure greater allotmentsfrom ration authorities were unsuccessful,For reasons indicated hereinafter,the under-signed finds it unnecessary to pass upon the merits of the Union's arguments to the respond-en t.10Thus, the issue was not among those submitted to the N. W L B, and a skeletondraft of contract submitted to the N. W. L.B to illustrate the terms upon which the partieswere in agreement,contains the 5-day reporting clause found in the 1940 and 1941contracts11The respondent contended,and the manager of the Washington No. 1 office, J. M.Wright, testified,that the modification was rescinded because it proved to be impractical.The undersigned finds it unnecessary to determine either the reasons for the rescission orthe merits of the arrangement.4Also involved in the discussion was the discharge of an agent named Shorten.His dis-charge is not an issue in the present proceedings.1357 Stat. 163. HOME BENEFICIAL LIFE INSURANCE CO., INC.41of Labor, requesting that a strike vote be taken among the respondent's agentsatWashington,Baltimore,Knoxville,Lynchburg,Petersburg,Portsmouth,Roanoke and Staunton.Under date of August 15, 1944, the Union's applicationfor a strike ballot was denied on the ground that the respondent was not awar contractor within the meaning of the War Labor Disputes Act.The Union then invoked conciliation, and a further conference between repre-sentatives of the Union and the respondent was held on August 21, 1944. U. S.Conciliator Thomas B Morton presided at this conferenceBoyer informedthe respondent's representatives that in view of the ruling that the War LaborDisputes Act was inapplicable to the dispute, the agents were apparently freeto strike at any time they chose. Boyer indicated that a work stoppage mighttherefore occur.Nevertheless, no agreement was reached at this meeting. Theparties having reached an apparent impasse, Conciliator Morton reported thatconciliation had failed and the case was certified to the N. W. L. B. The N. W.L. B. then notified the Union that if a strike occurred, the N. W. L. B. wouldsuspend action upon the dispute relating to the report days. This statementapparently had a quieting effect for a time. The agents took no further actionuntil early in October.4 The October 9 and 10 telegramsOn October 5, 1944, however, the Washington local held a meeting at which,after discussion of the situation, Secretary-Treasurer Boyer was instructed tosend the following telegram to the respondent.Boyer sent the telegram onOctober 9.THIS IS TO ADVISE THAT THE HOME BENEFICIAL AGENTS OFWASHINGTON OFFICES NOS. 1 and 2 IN AN EFFORT TO COOPERATEWITH THE GOVERNMENT'S GASOLINE CONSERVATION PROGRAMHAVE VOTED TO TEMPORARILY REPORT TO THEIR RESPECTIVEOFFICES ON ONLY WEDNESDAY AND THURSDAY OF EACH WEEK.THIS ACTION WILL TAKE EFFECT ON OCTOBER 10.On the same afternoon the respondent wired back the following message:YOUR WIRE THE RULES OF THE COMPANY REQUIRE AGENTS TOREPORT EVERY DAY EXCEPT SATURDAYS AND HOLIDAYS. THECOMPANY AFTER FULL DISCUSSION WITH THE AGENTS FOUNDIT NECESSARY TO REFUSE YOUR REQUEST FOR MODIFICATION OFTHIS RULE. ANY WILLFUL AND DELIBERATE VIOLATION OF THISRULE ON AND AFTER OCTOBER ELEVENTH WILL RESULT INDISMISSSALOn the same day Conciliator Morton was informed of the exchange of tele-grams.Morton then arranged for a conference between the parties for October 12.On Tuesday, October 10, 1944, the Washington agents did not report at thedistrict office.On October 11theydid reportOn that morning the actingmanager of the office read to the agents the respondent's telegram of October9.The Union then consulted Herbert S. Thatcher, its counsel, who advised thatitwas doubtful that the activity contemplated in the Union's telegram of October9 was within the protection of the Act, and further advised that the agentsshould either continue to obey the reporting rule wholly or else cease workcompletely.5.The Washington vote to strikeAbout noon on October 12, 1944, the Washington local held another meetingat which a committee was selected to attend the conference with the respond- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's representatives on that dayThe local then voted unanimously to authorizethe conference committee to call a strike as of October 13 in the event it wasunable to effect a satisfactory agreement with the respondent.'6.The October 12 conferenceOn the evening of October 12, Boyer and Attorney Thatcher,accompaniedby the committee from the Washington local,met with representatives of therespondent.ConciliatorMorton presided at this meeting.After a full dis-cussion of the reporting issue the respondent's representatives again declinedtomodify the rule.During this discussion they reiterated their position thatagents not reporting after October 11 would be discharged.The Union repre-sentatives then withdrew for a private discussion and asked Thatcher whattheir legal rights would be if they went on strike on October 13 Thatcherinformed the men that such action would constitute concerted activity pro-tected by the Act and that the respondent could not legally discharge them forso doing.The representatives then instructed Thatcher to inform the respond-ent that they were going on strike the following morning.They then returnedto the conference,where Thatcher stated to the respondent's representativesthat the Washington agents would not report for work on the following dayThatcher further made it clear that the activity would consist of a completework stoppage.Tucker, the respondent'sgeneral counsel,responded that ifthe employees were going on strike,Thatcher should not be "technical," andreiterated that anyone who failed to report for work on October 13 would bedischarged.The conference then terminated.C.The discharges1.At WashingtonOn the morning of October 13, 1944, Thatcher sent the following telegramto the respondent:AS COMPANYWAS INFORMED LAST NIGHT, ''MEMBERS OF UNIONOR OTHER AGENTS WHO DO NOT REPORT FOR DUTY DO SO FORPURPOSE, BY CONCERTED ACTION, OF ENFORCING DEMANDS FORRELIEF FROM SITUATION CREATED BY GAS SHORTAGE. IF ANYAGENT IS OR HAS BEEN DISCHARGED,AGENTS THEREAFTERFAILINGTO REPORT DO SO TO SUPPORT SUCH DISCHARGEDAGENT BY CONCERTEDACTION,IN ADDITION TO PURPOSE OFENFORCINGAFORESAID DEMAND.COMPANY WILL BE HELDRESPONSIBLE UNDERWAGNER ACTFOR ALL DISCHARGESUNDER FOREGOING CIRCUMSTANCES16The finding as to the vote to strike is based on the testimony of the following agentswho attended the meeting. Franklin,Payne,Keiling, Louk,Robertson,Henderson,Clayton,Laughlin,Walton,Keebler,Omohundro,Jenkins,Atwell,and Decatur.These agents testi-fied that the men voted to cease work completelyR. G, Medlin,an agent for the respond-ent at the time of the meeting, and who was present at the meeting, testified,as a witnessfor the respondent,that the men voted to "Stay out of work on Friday,October 13 "Median's testimony was that he understood that the men were to continue to work theirdebits on Friday,but merely to fail to report to the office.Although there is evidence, dis-cussed hereinafter,that some of the agents worked on Friday, but did not report,the un-dersigned concludes that the weight of the evidence is contrary to Medlin's understanding.Two motions were made,oneto continue working in accordance with the terms of theUnion's October 9 telegram,the other to engage in a complete work stoppage.After dis-cussion on both motions,the former was ruled out of order,and the latter carried.Theundersigned concludes that Medlin confused the two motions,It is found that the agentsvoted a complete work stoppage. HOME BENEFICIAL LIFE INSURANCE CO., INC.43On the same morning the bulk of the Washington agents went on strike andceased to work.All agents who failed to report at the office that morning weredischarged by the respondent.Upon the application of the respondent, theInsurance Commissioner of the District of Columbia cancelled the authority ofsuch agents to represent the respondent in the sale of insurance.Several agentswho reported on October 13 and 16, but who thereafter joined the strike andceased to work were also discharged for not reporting, and their licenses werelikewise cancelled.Evidence was introduced by the respondent to show thatsome of the agents who did not report on October 13, assertedly for the reasonthat they were on strike, and who were discharged and their licenses cancelled,did some work on their debits after October 12.This evidence is discussed ata later point in the report.At various times following the discharge of the Washington agents, the re-spondent sent letters to its policyholders serviced by discharged agents, urgingthem to transmit their premiums to the district office and offering a 10 percentdiscount for premiums so paid.These letters stated, in part, thatA number of our agents . . . have wilfully and deliberately refused toobserve rules of the Company made to safeguard its policyholders and givethem proper service, thereby causing the termination of the services ofthose agents.Until those discharged agents shall be replaced, an agentmay not call upon you for your premium.2.At NorfolkOn October 13, the date of the work stoppage at Washington, the Norfolkagents held a union meeting at which they voted, as the Washington agents haddone during the previous week, to continue to work their debits, but to reportat the district office only 2 days a week, Wednesday and Thursday.Within ahalf hour thereafter, C. V Nordstrom, manager of the Norfolk office, was in-formed of the proposed action and conveyed it to the home office. In con-formance to the resolution most of the Norfolk agents did not report to theoffice on Monday, October 16, and Tuesday, October 17, although they workedtheir debits.On October 18, when the agents reported to the office, Manager Nordstrom,upon instructions from the home office, read to them the Union's October 9 tele-gram to the respondent respecting the Washington agents and the respondent'sreply thereto.In addition, Nordstrom read to the agents a letter from thehome office to the effect that wilful violation of the 5-day reporting rule on andafter October 18 would result in dismissal and cancellation of the agent'slicense.The agents reported and worked on both October 18 and 19.On the evening of October 19, at a special meeting of the Norfolk local attendedby substantially all the Norfolk agents, a representative of the Washington localinformed the agents of the events which had occurred in Washington.TheNorfolk agents then voted to go on strike on October 20.16On October 20, 15 of the Norfolk agents, those named in the complaint ashaving been discriminatorily discharged, did not report for work and went onstrikeAlthough a majority of the agents had voted to strike at the October 19'6 The finding as to the date of this meeting is based on the testimony of agents Handley,Burnett,Hardy, McCleer, Osborne, and Yates, who were calledas witnessesfor the re-spondent.These agentswere present at the meeting but did not participate in the strike.Lloyd Weatherly, president of the Norfolk local, testified that thismeeting was held onOctober 17.The undersignedconcludes that Weatherlywas mistakenin the date. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting, 17 of them failed to join the strike.Because of their action in failingto report, the striking agents were discharged. and, upon the application of therespondent, their licenses were cancelled by the Insurance Commissioner of theState of Virginia.At various times following the discharge of the Norfolk agents the respondentsent to its Norfolk policyholders letters similar to those sent to the Washingtonpolicyholders, referred to in the previous subsection.D. The strikes in the other district officesOn October 19, following a meeting of thePetersburglocal at which a sub-stantialmajority of the Petersburg agents voted to cease work, 14 of the 287Petersburg agents went on strike in support of the Washington agents, in protestagainst their discharge and to secure their reinstatement.Thereafter, between October 19 and October 30, the local unions inKnoxville,Lynchburg, Staunton, Baltimore,andPortsmouth.went on strike in supportof the Washington and Norfolk discharges or to compel their reinstatement.16Following the occurrence of the strikes, upon instructions from the home office,the striking agents in thePetersburg, Kno.rmlle,andLynchburgdistrictswerenotified by their superintendents that if they did not return to work by October 30,their insurance licenses would be canceled.Upon the application of the respond-ent, the licenses of the agents who remained on strike after October 30 werecanceled by the Insurance Commissioners of Virginia and Tennessee. In eachinstance the application for cancelation stated as the reason for the request :Discharged due to wilful and deliberate violation of this Company's rules.The respondent's reason for canceling the licenses was that these agents had goneon strike and no longer had authority to represent the respondent.Due to anoversight, the licenses of theBaltimore, Staunton,andPortsmouthagents werenot canceled, although it was the respondent's intention to cancel them.During the strikes the respondent sent to policyholders serviced by these agentsletters similar to those sent to the policyholders in Washington and Norfolk,except that these letters did not state that the agents had been discharged. Theyreferred to them as having "determined to discontinue the collection of insurancepremiums from our policyholders,"and said that "Until these agents are replacedan agent may not call on you for your premium."E. Attempts to settle the disputeDuring the month of October,while the various work stoppages related abovewere taking place, two other events had occurred : (1) On October 19 theN.W. L. B. notified the parties of its final decision on the contract dispute. Thedirective order of the NW. L B." denied the Union's request for an increasein collection commissions, granted a limited form of arbitration, and awardedmaintenance of membership as to those employees who were union members onMay 25, 1944; (2) On October 20, the New Case Committee of the N. W. L. B.returned the reporting rule dispute to the U. S. Conciliation Service.. . for further efforts to resolve the dispute in accordance with the contractand the recent directive order . . .16The dates of these strikes,which were decided upon by majority vote at union meet-ings, were as follows:Knoxville,October 20;Lynchburg,October 23;Staunton,October27 , Baltimore,October 27 ;Portsmouth,October 30.17Affirming the order of the RegionalN.W. L. B.,which the respondent had appealedto the National Board. HOME BENEFICIAL LIFE INSURANCE CO., INC.45and suggested thatSince the recent actionof the [N.W. L B.] disposed of the . . . previouscase, the Committee believes that the grievance procedure established inaccordancewith those ordersshould be utilized to dispose of this issue.(a) The October and November negotiationsAt the instance of Conciliator Morton, Boyer, Tucker and Morton met in Rich-mond on October 31 to explore the possibilities of settlement of the dispute. Boyersuggested that if a contract were executed he felt that the reporting disputemulct be worked out on the respondent's termsAfter some preliminary explora-tion of possible bases of settlement, a further meeting was arranged for Novem-ber 3.At the October meeting Boyer indicated that the Unionwould abandonthe demand for modification of the report rule, and the subsequent negotiationswere conducted upon that basisPursuant to the above arrangements, Conciliator Moi ton and representatives ofthe Union and the respondent met on November 3. Although the contract issueshad been disposed of by the N W L B. directive order, the respondent's repre-sentatives indicated dissatisfaction with the terms of the directive regardingarbitration and maintenance of membership and presented a draft of a contractmodifyingthem.1sThe union representatives indicated a willingness to considermodifications of the directive if a satisfactory settlement of the stoppage couldbe arrived at, andthey outlined the terms which they thought would be satisfac-tory to the agents.The respondent's representatives agreed to discuss thoseterms with the home office officials, and a further meeting was arranged forNovember 7.At the November7 meetingthe union representatives agreed to recommendto the local unions modification of the N. W. L. B arbitration and union securityprovisions provided reinstatement terms satisfactory to the agents could besecured.A further conference was arranged for November 10 so that delegatesfrom the local unions could approve or disapprove the terms of settlement.The November 10 conference was held as arranged.Delegatesfrom the localunions empowered to effect a settlementattended.The respondent's terms pro-viding, in part, for the reinstatement of allemployees who had concertedly ceasedto report after October 12, were presentedto thedelegates.19The respondent'sproposals were unsatisfactory to the local delegates,but the discussions nevertheless continued through that day.lB These modifications would have(1)made unai bitrable the discharge of an agent, (2)changed the effective date of the maintenance of membership provision so as to permit"loyal" agents(those who had not engaged in the work stoppage)to withdraw from theUnioniSThese terns were,in substance,(1) that the N. W. L. B directive should be modifiedso that(a) discharges would be non-arbitrable except for the question of the respondent'sgood faith;(b) the union security provision was to be inapplicable to employees who hadnot engaged In the work stoppage unless,after the date of the contract,they became mem-bers of,or reaffirmed their membership in, the Union ; and in any event,agents were tohave an additional escape period within which to withdraw from the Union;and (2) that,since the agents were paid on a collection basis and since some of the debits had becomerun down during the period of the work stoppage,the returning agents should be entitledto draw wages,during the first 4 weeks of reemployment,equivalent to their average payprior to the strikes.After 4 weeks this piovision was to be abandoned and compensationdetermined In the same manner as prior to the stoppageThe advances were presumablyto be repaid. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)The requests for reinstatement and the refusalsThat evening the union representatives held a caucus at which they decided toreject the propsals and, if no satisfactory terms for reinstatement were arrivedat on the following day, to offer unconditionally to return to work.The conference resumed on the following day.No agreement could be arrivedatRuss, the union president, then announced that the men were unwilling tosign the proposed agreement, but that they desired to return to work.He furtherstated that it was the position of the delegates that the proposed contract wasnot in compliance with the N. W. L. B. directive order, that the agents werewilling to let their legal claims be adjudicated by the proper governmental agen-cies, and that in the meantime all the agents were tendering their services to therespondent unconditionally and were prepared to resume work on Monday, No-vember 13.Tucker, for the respondent, replied that such a solution would not be satis-factory to the respondent; that if the controversy was to be settled it shouldbe a complete settlement of all issues relating to the contract and reinstatementand free of further litigation, and that without such a total solution the respond-ent was unwilling to reemploy any of the agents who had ceased work. Concili-ator Morton then requested the parties to reduce their positions to writing, andthe conference terminated.At the time of the request for reinstatement no new employees had been hiredto fill the debits of any of the discharged or striking employees and all theirpositions were at that time vacant. 20On November 14, 1944, the Union filed charges of unfair labor practices againstthe respondent in connection with the discharges and the failure to reinstate.On November 28, 1944, Boyer, Secretary Treasurer of the Union, sent thefollowing telegram to the respondent:According to information which has reached me, your Company has changedits position with respect to the agents being returned to their respectivejobs.This is to advise that the Industrial Insurance Agents Council isthe bargaining representative for these employees and that all of theseemployees are ready, willing and able to resume their respective jobsimmediately without any reservations. In order to avoid further confusion,I request that your Company advise this Council by telegram just whatchange, if any, there is from the Company's position taken in conferenceon November 11, 1944.The respondent's position not having changed since November 11, this tele-gram was not answered.However, between November 13 and December 10,1944, some 36 agents, mostly in Baltimore, Knoxville and Petersburg, whoapplied for reinstatement individually were reemployed by the respondent?'(c)The December negotiations; the memorandum of settlementOn December 7, 1944, William Humphrey, a Field Examiner for the Board,conferred with representatives of the Union and of the respondent In regard20There is one exception to the above statement.On November11, C. C.Philips, a newemployee,was hired to fill the debit of W. D,Chaplin, a striker.The record does not dis-close,however, whetherPhilips was hired prior to the request for reinstatement.W W.Waters,manager of the Staunton office, testified that he had heard that Chaplin had diedduring the course of the hearing21This finding Is based on the respondent's answerThe reinstatements were as follows :Baltimore 13, Knoxville 7, Petersburg 7, Lynchburg 4, Staunton 2, Portsmouth 2. HOME BENEFICIAL LIFE INSURANCE CO., INC.47to the charges of unfair labor practices which had been filed by the Union.After a lengthy discussion of the positions of both sides, Humphrey expressedthe opinion that the differences between the parties were not substantial, andsuggested that negotiations be resumed in an effort to settle the dispute.Theparties agreed to do so.Upon the insistence of the respondent, the Union alsoagreed that its negotiating committee be empowered to make a final and bind-ing agreement without the necessity of submitting the agreement to the variouslocals for ratification.Thereafter, each of the various locals elected a dele-gate empowered to attend the negotiations as a representative of the local andto make a final and binding agreement.On Saturday, December 9, President Russ and Secretary-Treasurer Boyer,representatives of the respondent, and the delegates from the locals, resumednegotiations in Richmond.Conciliator Morton also attended.The eight localdelegates chose three of their number to sit at the conference table with Russand Boyer and act as spokesmen for the whole group of delegates $2 The nego-tiations continued through the whole day of the 9th without tangible result andwere resumed on the morning of Sunday the 10th. Late in the afternoon ofthe 10th, because of the confusion caused by the movement of delegates in andout of the conference room, and upon the suggestion of Preston, one of therespondent's representatives, Preston, Tucker, Russ and Boyer retired to asmall office across the hall in an effort to work out their differences.One of the principal difficulties in the way of agreement was the matter ofreplacements.Some new employees had been hired by the respondent sinceNovember 11 to fill the debits of striking and discharged agents. The respondentrefused to make those debits available to the strikers and dischargees.Thissituation was most acute at Norfolk where all but a few debits had been filledby replacements.After extended discussion between Preston, Tucker, Russ andBoyer, a settlement was proposed whereby agents for whom no acceptable debitswere available would be placed on a preferential hiring list for a period of 6months.Russ expressed doubt that this proposal would be acceptable to thedelegates but agreed to recommend its acceptance if agreement could be reachedon all other termsOn the other issues the quartet arrived at apparent agree-ment.Russ then suggested that the various proposals be reduced to writingin order that he could have something concrete to show to the menPreston,Tucker, Russ and Boyer then returned to the conference room where a memor-andum was dictated incorporating the terms on which Preston, Tucker, Russand Boyer were in agreement, and including the preferential hiring clauseAfter the typed memorandum was brought into the conference room, correctionsand material revisions were made and the document sent back to be retyped.While this dictation, typing and revising were taking place, the delegates werewandering about the building, and were in and out of the conference room.Sometime during this period Fedder, the Baltimore delegate, telephoned toHershfield, an agent in Baltimore, and said : "As far as I can see, we will goback to work." In response to Hershfield's query as to whether the delegateshad secured a contract, Fedder replied, "Contract or no contract you get yourmen back to work in the morning"While the redraft was being typed, Russinstructed the delegates to return to their hotel and arranged for a caucus thatevening for the purpose of discussing and voting on the proposals s2 By the timen The selection was apparently made in a private caucus of the delegates, The respond-ent's representatives appear to have been unaware of the role of these three delegates2It is not clear whether these arrangements were made in the presence of the respond-ent'srepresentatives.They testified that they were not aware of them. The undersignedaccepts this testimony, but finds that the arrangements were made substantially as relatedabove. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthe second draft of the memorandum had been brought in, around 6 p. in , allthe union representatives except Russ and Boyer had left the conference.Whenthe second draft was ready, either Preston or Morton suggested that it be initialedRuss,Morton and Watkins, the respondent's vice president, then signed theirnames on the margin. Following the signing, however, Russ indicated dissatis-faction with the clause defining the agents to which the terms should be applic-able, and suggested a substantial alteration.This was agreed upon and thechange was made in ink on the second draft. Russ again expressed his concernover the situation at Norfolk, and as to whether the settlement contemplated bythe memorandum would affect the rights of the Norfolk dischargees under theAct.Preston assured him that it would not and suggested that he submit thememorandum to Thatcher, the union attorney.Russ expressed his intention to,do so on the following day. It was agreed that Tucker would draft two agree-ments, one for settlement of the strike, the other a collective bargaining contract,and that the parties would have another meeting in Richmond tentatively onDecember 15, to sign those agreements.Russ then said that after he hadconsulted Thatcher on Monday he would again contact the respondent respectingthese arrangements.The conference then terminated.The respondent's repre-sentatives were under the impression that they had arrived at a final agreement.The union delegates, however, regarded the memorandum as a proposal forsettlement, upon which they would be given opportunity to deliberate and eitherto accept or to reject .24Later that evening the union delegates, and Russ and Boyer, met to discussthe memorandum. Following the discussion a vote was taken as to whether toaccept.The vote resulted in a tie-four in favor of acceptance, four opposed.Russ then suggested that the delegates return home and submit the questionto each of the locals.Under date of December 13, Russ wrote the respondent of these events, statedthat the response of all the locals could not be ascertained until Thursdayafternoon, December 14, and suggested that in the meantime the respondentrefrain from putting into effect any of the proposed terms.During the earlypart of that week, meetings of the eight locals were held to vote on whetherto accept the settlement.Two locals voted to accept ; six voted to reject.Onthe afternoon of December 14, Russ, through Conciliator Morton, notified Tuckerthat the locals had rejected the proposals.Russ inquired whether he and Boyershould come to Richmond from Washington on the following day. Tuckerreplied that if they were not prepared to sign the contracts there was no reasonfor making the trip.24The testimony is in conflict as to the understanding of the parties at this meeting re-garding the finality or tentativeness of the terms of the memorandum.Thus, the testi-mony of the local delegates,and of Russ and Boyer,is that several statements were madeduring the drafting of the memorandum,indicating that the delegates would meet later inthe evening and vote upon whether to accept the memorandum. As has been stated, therespondent's representatives were not aware of these arrangements.While the respond-ent'switnesses did not specifically deny that these statements were actually made, theyunequivocally testified that they had not heard such statements;that they understood thata final and binding agreement had been reached when the conference terminated,and thatthey did not know that the delegates regarded the memorandum as tentative.The under-signed is convinced,from his observation of the witnesses, that this conflict is the resultof honest misunderstanding on both sides and that the parties,although anticipatingmutual acceptance of the memorandum,had not in fact arrived at a meeting of the mindsOther than this conflict in understanding there is little substantial dispute as to the occur.yenees at the December 10 conference HOME BENEFICIAL LIFE INSURANCE CO., INC.49(d)The reinstatement of the strikersBefore the local delegates left Richmond on the night of December 10, Russadvised the delegates of the striking locals that, irrespective of whether thememorandum was accepted, those who wished to should present themselves attheir respective offices and make themselves available for work.During thefollowing week most of the agents in those cities applied for reinstatement.Those whose debits were still vacant or for whom there were other acceptabledebits were reinstated, some at the time of the request, some later. Some tookwhatever they could get. Several were offered reinstatement to their old debitsbut declined for various reasons. Several had secured other employment andwere unable to get releases.For others no acceptable debits were available. Inreturning to work, however, the agents made it clear that they were not return-ing pursuant to the December 10 proposals.Nevertheless, in reinstating themthe respondent followed some, but not all, the provisions contained in the pro-posals.The Norfolk and Washington agents, however, did not apply for rein-statement at this time, presumably for the reason that application was futilein view of the Union's rejection of the settlement.F. Concluding findingsas to discriminationThe foregoing findings establish the following facts: After attempts to nego-tiate a reduction in the number of reporting days had failed, the agents, throughthe Union, sought to have a strike vote taken in accordance with the provisionsof the War Labor Disputes Act. This application was denied on the groundihat that Act was inapplicable to the dispute.When, however, the agents there-after contemplated strike action, they were informed that the N. W. L. B. wouldnot act upon the dispute in the event of a strike. Such action was then aban-doned for some 5 weeks, after which the device of not reporting was decided uponas an alternative to strikingThis maneuver, designed to avoid going on strike,immediately evoked a threat of discharge from the respondent.The agentswere also advised by their attorney that there was doubt that their contemplatedaction constituted protected concerted activityFurther attempts to negotiateremaining alternative to obeying the report rule, and went on strike. Therespondent thereupon discharged themThe Norfolk agents were dischargedunder similar circumstances. It is thus apparent that the Washington andNorfolk agents were discharged for concertedly ceasing to work in protest againstthe reporting rule.The agents in other district offices then went on strike inprotest against the discharges, and the licenses of some of them were canceledbecause of the strikeOn November 11, the employees abandoned the strike andrequested reinstatement, which the respondent declinedAs has been indicated, the respondent denied the commission of unfair laborpractices by any of the above actions. The respondent's contentions will bediscussedseriatum.The respondent's primary contention appears to be that the 5-day reportingrule is administratively necessary to the operation of its business ; that for suchreason the rule could not be the subject of lawful concerted activity; and thatthe respondent was therefore free to discharge the Washington and Norfolkagents for engaging in a strike to secure modification of the rule.Thus, therespondent sought to prove the administrative necessity of the rule and itsvital connection with the conduct of its business.The undersigned is of the701592-47-vol 69-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDopinion, however, that the necessity for, or the reasonableness of, the rule, arenot material to the present issues.Otherwise, the legality of concerted activityarising out of a labor dispute would be dependent upon the intrinsic propriety ofthe working conditions which are the subject of disputeIt is not the functionof the Board, however, to determine what terms and conditions of employmentshall be established by an employer.The relevant question here is not thereasonableness of or necessity for the report rule, but whether it constituted aterm or condition of employment.The undersigned finds that it did, that ittherefore was a proper subject for concerted activity within the protection ofthq Act ; and that the respondent could not lawfully discharge employees forengaging in such activity.No statute or countervailing principle of publicpolicy is cited witch would make unlawful the act of peacefully and conceitedlyrefusing to work in protest against such a term of employment"The respondent introduced evidence indicating that a minority of the Wash-ington agents, although not reporting at the office on October 13, did some workon their debitsThis evidence might be interpreted as indicating that the Wash-ington agents did not go on strike, but instead sought to continue working ontheir own terms. If that conclusion were justified, a question might arise astowhether such activity is entitled to any protection under the Act. Theundersigned finds it unnecessary, however, for reasons to be related, to decide thatprecise question.First, the act ion of some of the men in working on the 13th wasnot the reason why those, or any other, agents were dischargedThe evidencethat they worked was not ascertained until sometime later.The respondent'sreason for the discharges was that, as it supposed,the men were concertedlyceasing to work in protest against the report rule, and the respondent, as hasbeen related, believed that it had a right to discharge them for so doingThedischarges were therefore effected because the agents were apparently engagingin activity of such character as, as has been previously found, to be protectedby the Act.Discharges made upon such motives constitute unfair labor prac-tices 'Since the conduct of the agents after the discharges was not the causeof the discharges, it is immaterial whether any of the Washington strikers workedon October 13 or thereafter. It is consequently unnecessary to determine whatthe result would have been had they been discharged for such action. It is clear,moreover, that the Washington agents voted to engage in a complete work stop-page, and a majority of them refrained from working. In no event could theaction of a minority who continued to work affect the rights of those who werebona-fidely on strike."25Over objection by counsel for the Board, the undersigned admitted a substantialamount of evidence offered to prove the reasonableness of the 5-day report ruleThere-after, further evidence on the same point was excluded as cumulative and irrelevant26The facts negate any inference that the respondent was under a misapprehension as tothe character of the activity at the time of the dischargeThus, the respondent was in-formed on the night of October 12 that the Washington agents would cease work the nextmorning In Norfolk all the agents ceased to work, but all were nevertheless discharged.In addition, several Washington agents who both reported and worked on October 13 and16, but who joined the strike during the day of the 16th and ceased to work, were dis-charged and their licenses canceled for not reporting on the morning of the 17th.None ofthe facts indicating that any of the Washington agents worked on or after the 13th,although not reporting, were discovered until after the discharges had taken placeIt isevident, therefore, that all the discharges were effected because the respondent believedthat the agents had concertedly ceased to work2POf the agents who allegedly worked on or after October 13, though not reporting, someadmitted having done so ; some denied itFor the reasons indicated above, the under-signed finds it unnecessary to determine whether those who denied having worked did so ornot.However, at most, the evidence would indicate that these agents made total collec-tions of varying amounts, some as little as 78 centsMistakes in entering dates in collec-tion books (not uncommon) may account for some.The total collections are so small as to HOME BENEFICIAL LIFE INSURANCE CO., INC.51The respondent additionally contended, in justification of theWashingtonand Norfolk discharges, that those agents, by striking, violated the Union's con-tract with the respondent.The respondent's position is that the 1941 contractwas extended by the parties and was in existence at the time of the strikes. Itis conceded by the Union that the contract was extended to October 1943, at whichtime the contract issue was submitted to the N. W. L. B. In the undersigned'sopinion, the evidence, although disputed, establishes that the extension was ter-minated at the time of this submission.The N. W. L B. proceedings had in factarisen from the inability of the parties to reach an agreement. In any event,however, the 1941 contract contained no clause by which the union covenantednot to strike if the respondent declined to agree to modification during its term.`BThere was thus no legal or contractual impediment to a strike of the Washing-ton and Norfolk agents.As a result of the unfair labor practices in the discharge of the Washingtonand Norfolk agents, the agents in the other district offices went on strike.Be-cause of that action, the licenses of some of these agents were canceled.The re-spondent denied, however, that those men were discharged, or that the cancela-tions were discriminatory.With respect to the question of discharge, the re-spondent's conduct points in two directions.Thus, its applications to the vari-ous insurance authorities for cancelation of the licenses, stated unequivocallythat the men had been discharged. The respondent's answer refers to them as"former agents," and states that their licenses were canceled "because noneof them] were any longer employed by it as agents with authority to bind re-spondent by contracts of insurance, or to collect premiums due respondent oninsurance policies and because so long as these licenses were outstanding thesepersons were falsely held out to the public as having authority to act for Re-spondent."In addition the men were refused reinstatement on November 11.These facts thus indicate that all the agents were discharged.Other actionsof the respondent indicate, however, that it did not intend to sever the employ-ment relationship of the striking agents outside Washington and Norfolk.Thus,the respondent's letters to the policyholders located outside Washington andNorfolk state that the agents in those localities"have determined to discontinuethe collections of insurance premiums."The letter to the Washington and Nor-folk policyholders, however, indicated that the agents in those localities hadbeen discharged, and those agents were so notified. The other agents, however,were merely informed that unless they returned to work their licenses would becanceled.In addition, following November 13, agents outside Washington andNorfolk who individually applied for reinstatement, were reinstated.Uponthis contradictory conduct, the undersigned concludes that the respondent didindicate that they were casual in character and hardly sufficient to warrant the inferencethat these agents were attempting to carry on their work on their own terms. The averagedebit approximates $300 in collections per week.Those who admitted having worked offered varying explanations.Thus, several paidsick claims which had accrued earlier in the week, for which they had been provided com-pany money, and which they felt under moial obligation to pay, several had not attendedthe October 12 union meeting and were not informed of the strike until October 15. Onedelivered an ordinary policy on October 13 and collected the premium, for the reason thathad he not done so at the time, the respondent would have charged him with the medicalexaminer's fee.This agent likewise collected a premium on the same day on an industrialpolicy which could otherwise have lapsed. The undersigned concludes that these variousactions are not, under the circumstances, to be construed as anything more than casual actsof employment designed to prevent hardship or inequity.^ The inclusion of such a clause was proposed by the respondent during the negotiationof the 1941 contract.The Union indicated a willingness to incorporate it if a union se-curity clause was providedThe respondent declined to agree to such a provision and theproposal was abandoned. 52DECISIONS OF NATIONALLABOR RELATIONS BOARDnot intend to sever permanently the employment relationship of the agents whowent on strike in support of the discharged employees, and concludes that theywere not in fact discharged.However, the agents, who could not be aware of therespondent's undisclosed intentions, could have concluded from its conduct thatthey were discharged.The warnings that unless they returned to work theirlicenses would be canceled,werereasonably interpretable as a threat of severanceof the employment relationship.The obvious purpose of the threats of cancela-tion was to induce the agents to abandon their concerted activities.That therespondent did not actually intend to sever the relationship is beside the point.It is therefore found that although the striking agents were not discharged,the respondent threatened them with reprisals unless they abandoned their con-certed activities, and thereafter canceled their licenses in pursuance of thethreats.The unlawful discharge of the Washington agents converted what had beenan economic strike into an unfair labor practice strike.The stoppages in theother cities resulted wholly or partially from the respondent's unfair laborpractices.They were therefore also unfair labor practice strikes.On Novem-ber 11, 1944, and again on November 28, the Union made unconditional applica-tions for reinstatement of all the discharged and striking employees.Althoughthe respondent was obliged to reinstate them upon request, it refused to do so.These refusals constituted additional unfair labor practices which prolonged thestrike.The respondent contends that the requests were not unconditional be-cause they included the discharged agents, whom it asserts it was under no obli-gation to reinstate.The latter contention is, as has been seen, without merit.However, whether meritorious or not, the respondent made no offer to, or gaveany indication that it would, reinstate the striking, as distinguished from thedischarged, agents.2BThe respondent also contended that the memorandum of December 10, 1944,was an agreement between the Uniofi and the respondent settling all their dif-ferences, and urges that such agreement constitutes a bar to the present pro-2e Since these were unfair labor practice strikers, the respondent was required to rein-state them to their former positions upon application even though their places had in themeantime been filled.However, as has been indicated, the positions of all the agents, withone possible exception, were vacant on November 11.The respondent's reason for not accepting the November 11 application for reinstate-ment, despite the fact that it had negotiated for that result, as testified to by AttorneyTucker, is as follows :My explanation of that is this, that we had been engaged in a series of conferenceswith the object of getting all of our difficulties eliminated and wiped outThose con-ferences originated with the return of the reporting case to conciliation . . . Thatwas followed by my meeting with Mr. Boyer, at which we agreed that we should trytowork out all of our differences which included both the making of a contract, asatisfactory contract and the formulation of some method of getting these men backto work.My position was, if we are going to compromise, settle, and wipe out our differ-ences,we are willing to relinquish the position we occupy, and which we think is aproper one, that is, that we have discharged certain men as we think proper. I mayhave been mistaken, but we thought that was a proper discharge.We were offering,under this conciliation proceeding, to take those discharged men back.We were ask-ing that at the same time the Union sign the contract which we had worked out andwhich apparently was agreeable to the council representatives. In other words it wasa give and take proposition. There seemed to be no percentage in asking the Companyto surrender its position, any legal rights which it might have and to receive absolutelynothing in return. HOME BENEFICIAL LIFE INSURANCECO., INC.53ceedings3°However, as has been found heretofore, the undersigned has con-cluded that no meeting of the minds was arrived at on December 10, and theunion delegates had not expressed themselves as accepting the terms embodiedin the memorandum agreement.Whether that be so or not, however, the memo-randum did not constitute a contract. It was admittedly contemplated that Russwas to submit the memorandum to Thatcher for approval. The actual contractwas to consist of two documents to be subsequently drafted ; one an agreementincorporating terms of settlement of the -strike, the other a regular collectivebargaining agreement.Both these documents were to be presented for approvaland signature on December 15. Neither was ever approved by the Union's rep-resentatives.-Until they had been signed, either party was apparently free towithdraw. It cannot therefore be said that any final agreement was reachedon December 10, 1944Russ notified the respondent not to put any of the termsinto effect, and the returning agents disclaimed the benefits of the memorandum.Moreover, even if it be assumed that a final agreement was reached, it wasnecessarily (as the memorandum itself provided) subject to the approval of theBoard.The undersigned is of the opinion that such a settlement, failing, as itdoes, to provide for complete reinstatement and reimbursement of employeesdiscriminatorily discharged and denied reinstatement, would not effectuate thepolicies of the Act.The memorandum also provided that the unfair labor prac-lice charges filed on behalf of the Norfolk agents and, if necessary, those filedfor the Washington agents, should not be affected by the settlement. The under-signed therefore finds no circumstances in the December 9 and 10 negotiationswarranting the Board, either as a matter of law or of policy, in declining toproceed upon the charges filed by the Union "Upon the foregoing facts and upon the entire record in the case, it is foundthat by each and all of the following acts the respondent discriminated in thehire and tenure of employment of its employees, discouraged membership in theUnion, and also interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act: (1) By discharging, onOctober 13 and 20, 1944, respectively, its Washington, D. C., and Norfolk, Vir-ginia, employees named in Appendix A, hereof, for the reason that they had,through their collective bargaining representative, the Union, expressed an in-tention to, and did, engage in concerted activities with respect to their terms andconditions of employment for the purpose of collective bargaining and othermutual aid and protection; (2) by threatening its employees in Petersburg andLynchburg, Virginia, and Knoxville, Tennessee, with reprisals unless they aban-doned their concerted activities, and by thereafter imposing such reprisals whenthe employees did not abandon such activities; and, (3) by failing and refusing,on November 11 and 28, 1944, to reinstate to their positions its employees namedinAppendix A hereof, for the reason that they had engaged in the concertedactivities referred to above."Also asserted as reason for findingthat thememorandum forclosed further action isthat the negotiations,because undertaken pursuant to the suggestion of Field ExaminerHumphrey,were under the auspices of the BoardThis assertion is found to be withoutmerit.No representative of the Board participated in any of the negotiations31Further indication of the fact that the memorandum did not constitute a final agree-ment is a contradiction between the terms of the memorandum and those of the draft con-ract subsequently prepared,with respect to terms providing a measure of compensation tothe agents for the period of their unemployment. These discrepancies between the memo-randum and the draft are not explained 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Otherissues1.PicketingSome of the district offices were picketed by the strikers. In a number ofcities, the debits were also "picketed."This latter action consisted of approach-ing non-striking agents both at their homes and on their debits and attemptingto persuade them to join the strike.Where such persuasion was unsuccessful,the pickets accompanied the non-striking agent as he made his calls, informedthe policyholder that the other agents were on strike, and requested that thepremiums be paid at the office instead of to the agent.Although witnesses forthe respondent, mainly non-striking agents, sought to establish that this actionwas coercive, all admitted that the pickets made no threats and that there wereno suggestions of violence.On several occasions moderately uncomplimentarywords were exchanged on both sides, and there is some evidence that a non-striker in Petersburg, Kollman, used threatening language to strikers.Theundersigned finds no substantial evidence that the picketing was coercive incharacter.Two strikers in Norfolk, Taylor and Ealey, while picketing the debit of W. H.Lane, a non-striker, and apparently at the suggestion of Superintendent Ran-sone and Rhodes of the Norfolk office, were arrested upon information swornout by Lane for disorderly conduct, but the charges were subsequently with-drawn.3'The Board contended that one of the Baltimore strikers, J. Leon,'nhile picketing the debit of a non-striker, was assaulted by H E. Myers, one ofthe Baltimore superintendents, but the undersigned finds that the evidence doesnot support this assertion.No contention is made that any of the striking or discharged agents engagedin conduct which should bar them from reinstatement, and the undersigned findsno evidence of such conduct."2.The retention of the collection booksIn several district offices the agents who struck retained their collecton books.Some then refused to surrender these books upon demand by the respondent.OnOctober 31, however, agreement was reached between Thatcher, union counsel,and the respondent, for the surrender of the books and settlement of the agents'accounts, and the books were thereafter, in due course, turned over to therespondent.While it appears clear that a substantial motive for retention ofthe books was to hinder the collection of debits during the strike, the agentswere also motivated by a desire to retain the records until they could be auditedand a settlement of their accounts reached with the respondent."The respondentdoes not contend that the retention of the books bars the reinstatement of anyof the agents.However, it apparently contends that the retention should beconsidered as bearing on the conduct of the strike.While the undersigned does12Lane also testified that T L Rowe,a striker,telephoned his home several times andendeavored to induce him to join the strike, and when Lane refused, threatened him. Lanewas not molested, however, nor was any other non-striker.13Several non-striking agents at Petersburg(Parrish, Langster and I{ollman)testifiedthat at the union meeting at which it was voted to strike, Boyer counselled the union mem-bers to use violence, and to engage in other alleged unlawful conduct. The conduct of thestrikers in Petersburg was wholly peacefulThe undersigned is unable to credit any ofthis testimony.34The collection books constitute the agent's only record of the status of his debit.EachThursday the agent turns in his collections at the district office.The collection books are"inspected" (audited) at intervals by checking them against the policyholder's receiptbook,and the amounts of money turned in by the agents. HOME BENEFICIAL LIFE INSURANCE CO., INC.55not condone the unlawful withholding of property, some justification existed forthe retention of the books pending an accounting, and when agreement for suchaccounting was reached the books were returned to the respondent. It is foundthat the retention of the books did not make the strike unlawful or bar reinstate-ment of any of the strikersSimilarly, at the time they struck, the agents were in possession of some moneycollected from policyholders.To avoid financial involvement, Boyer advisedthe agents to purchase money orders with this money and to hold them pendingthe arrangement of an accounting. Langster, Parrish and Kollrnan whose testi-niony has been referred to in footnote 33,supra,sought to suggest that Boyeradvised the Petersburg agents to retain this money unlawfullyThe undersigneddoes not credit this testimony. The Petersburg local voted to strike on Tuesday,October 17.On Thursday morning, October 19, the agents turned in their col-lections for the week.The strike became effective at noon that day. It is thusimplausible that there was any suggestion or intent to withhold funds for thepurpose of harassing the respondent In the other districts, except for Lynch-burg, the stoppages became effective on Friday, the day after the turn-in day forcollections, thus negating any suggestion that the agents wilfully withheldcompany funds.'3.The Petersburg injunctionThe complaint alleged that the respondent committed unfair labor practicesby filing a bill of complaint in the Hustings Court of the City of Petersburg forthe purpose of obtaining an injunction restraining the Petersburg agents fromengaging in lawful union activities in connection with the strike.On October 26,prior to the return of the collection books, the respondent procured a mandatoryinjunction,ex parte,from the said Court, ordering the surrender of the collectionbooks and also enjoining the members of the local union,miter aha,from inter-fering with the business of the respondent.While the order sought and securedby the respondent is interpretable as forbidding any kind of participation in thestrike, however peaceful its character, the undersigned finds it unnecessary forthe determination of this case, to pass upon the legality of the respondent'sactions in connection with the injunction.4.The individualagreementsUpon instructions from the home office, those agents who returned to workbefore November 13 were presented with the following statement by their super-l isors and requested to sign it:AgreementIt is understood and agreed that the terms under which I am reinstated inthe employment of the Home Beneficial Life Insurance Company, Inc.-arethat I will faithfully abide by the rules of the Company.Witnessed-------------------------Signed--------------------------So compulsion was exercised.However, all who returned to work up to Novem-ber 13 apparently signed.The agents who returned on or after November 13,however, upon instructions from the Union, refused to sign the Agreement.Thehome office then rescinded the instructions.Although the Union is admitted tohave been the bargaining representative of the agents, it was not consulted withreference to this matter.JLFurther evidence in refutation of any such suggestion is the action, referred to here-tofore, of some of the Washington agents in paying sick claims during the period of thestrike. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the opinion of the undersigned, this action by the respondent was an unfairlabor practice.The purpose of the device was to secure agreement with the indi-vidual employee to abide by the 5-day reporting and other rules.Under therespondent's construction of the allowable limits of concerted activitiy, the doc-ument constituted a covenant not to engage in such activitiy with respect to thereport rule.However, by virtue of its status as the collective bargaining repre-sentative of the agents, only the Union had authority to bind the employees toan agreement respecting terms and conditions of employment.The report rule,as has been established, constituted such a term and condition. It is thereforefound that by securing individual agreements with employees respecting termsand conditions of employment, without the consent of the Union, the respondentinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act io5.The Bogratz lettersAbout February 23, 1945, A. E. Harry, president of the Baltimore local of theUnion, received anonymously through the mails a miniature photostatic nega-tive of the following typewritten document on the respondent's letterhead, andpurporting to bear the signature of W. A. McCarty, manager of the Baltimore No.1 district office, in which office Harry was employed.Home BeneficialLifeInsuranceCompany, Inc.Home Of&ce : Richmond, Virginia,Baltimore,Maryland,Feb 19, 1945.Mr. A. J. WATKINSDEAR SIR: As per your request, I will see to it that agent A. Bogratz isnot returned to work, with this Company.The union in this district is soweakened now through my efforts, I do not think it will give us any furthertrouble.The escape clause permitting union agents to resign from the Union beforeFeb. 20,34 has been very effective in this district, about nine agents havemailed in their resignations. I will make it very unpleasant for those unionmen who persist in keeping organization of the Union active in this district.I will force them out of the business one at a time.You can count on mycooperation, I will keep you informed of any further developments thatmight be of interest to you.Yours truly.W. A. MCCARTY.Bogratz, an agent in the Baltimore No. 1 office, was among the strikers whosedebits had been filled during the strike.Around January he had been offeredseveral debits in the Baltimore No. 2 office, which he declined.39J. I.Case Co. V. N.L. R. B.,321 U S 332 (1944) ;Order of Railway Telegraphers V.Railway Express Agency,321 U. S 678.The complaint alleges the above conduct as a violation of Section 8 (1), and not as aviolation of Section 8 (5)While the latter subsection is clearly applicable, it is alsoapparent that Inducing employees to enter into individual agreements, instead of withtheir bargaining agent, is an interference with and a restraint upon the employees'rights under Section 7This is particularly so where, as here, the purpose of the in.dividuaI agreement is the securing of a covenant not to engage in concerted activity.37A new escape date ordered by the N. W. L. B early in 1945.a HOME BENEFICIAL LIFE INSURANCE CO., INC.57Upon receipt of this letter, Harry attempted to contact Russ and Boyer, unionofficials in Washington, but they were out of the city.He then telephoned RossMadden, the Board's Regional Director in Baltimore.Madden requested thatHarry bring the letter to the Board's office, which Harry didWhen Harryarrived,Madden questioned him as to whether he could suggest who sent theletter.Harry was unable to identify the source, or to recognize the handwritingon the envelope.Madden then suggested that the letter be left with him, towhich Harry agreedMadden told Harry that if the letter was used by theBoard in the pending proceedings, Harry's connection with it might have to bedisclosed.Harry indicated that he had no objection.As Harry left, Maddencautioned him not to disclose the incident to anyone. In accordance with thisrequest,Harry told no one else of having received the letter, nor did he see itagain until it was offered in evidence during the present hearing.Following its receipt from Harry, known signatures of McCarty were com-pared with the one on the photostat, and the latter was determined to be appar-ently genuine.On June 26, 1945, on the fourth day of the present hearing, counsel for theBoard called McCarty as a witness, displayed to him a photostat of the mini-ature received by Harry, and enlarged to letter sizeMcCarty admitted thatthe signature was genuine, but denied authorship of the letter.Upon requestby counsel for the Board for production of the original of the letter from therespondent's files, counsel for the respondent denounced the document as aforgery.At the close of the hearing that day, following McCarty's denial of authorshipof the letter, counsel for the Board and Earle Shawe, the Regional Attorney ofthe Board's Baltimore office, commenced an investigation to ascertain the sourceof the document. In the course of this investigation authorship was traced toBogratz.He confessed to typing the statements on a letterhead of the re-spondent, bearing McCarty's genuine signature, photostating the result, andmailing the negative of the photostat to Harry. Counsel for the Board immedi-ately notified counsel for the respondent of this discovery, and at the next ses-sion of the hearing related the events upon the record, and expressed his apologyon behalf of the Board to the respondent and McCarty for the incident. Counselfor the respondent conceded that counsel for the Board had acted in good faithand had been the innocent victim of fraud''"A motion by counsel for the Boardto strike Bogratz's name from the list of agents named in the complaint as dis-criminatorily discharged and refused reinstatement, was grantedRuling wasreserved by the undersigned, when counsel for the respondent objected, upon amotion by counsel for the Board to strike the letter from the record.From evidence later introduced by the respondent, it was established thatearly in 1945 the respondent had received anonymously through the mails aminiature photostat of a similar letter addressed to A. J Watkins, the respond-ent's vice-president, and bearing McCarty's apparent signature.Late in April,after investigation and submission to an examiner of questionable documents,the signature was determined to be genuine but the remainder of the lettercounterfeit.This information was not conveyed to the Board In May, however,Tucker, during a conversation with Boyer, told the latter that a letter purporting38 Counsel for the respondent expressed himself as follows :Mr. ROBERTSON. Mr. Examiner, we readily concede, of course, that counsel for theBoard presented this letter thinking it was genuine, and presented it in good faith,and we do not, for one moment, think that counsel for the Board is subject to an'?personal criticism for anything that counsel did in the production of that letter.ssr+swaI think the same thing could have happened to me. 58DECISIONS OF NATIONALLABOR RELATIONS BOARDto ascribe anti-union and anti-Semitic expressions to McCarty had been receivedby the respondent and determined to be fraudulent. Boyer, however, unawareof Harry's receipt of the other document, attached no significance to Tucker'sstatement.Despite his earlier statements concerning the incident, counsel for the respond-ent, later in the hearing, alleged impropriety in the conduct of the Board relatingto the Harry letter and contended that significance should be attached to thefact of Tucker's statement to Boyer and to the further fact that the photostatintroduced by the Board was an enlargement of the miniature received by Harry.The undersigned can ascertain no grounds to attribute improper conduct eitherto Boyer or to the Board, and is convinced that they acted in complete good faith.That the exhibit introduced by the Board was not the original was voluntarilydisclosed by counsel for the Board, and the original and its envelope were laterproduced for inspection and offered in evidence. In conformance to RegionalDirector Madden's request Harry did not divulge his receipt of the photostat.Boyer was unaware of its existence until it was offered in evidence.No linkexisted which should have caused hit, to attach significance to Tucker's state-mentAlthough the Union's unfair labor practice charges were then beinginvestigated by the Regional Office, the respondent did not communicate its in-formation to the Board.Under the circumstances, the undersigned is unableto discern that Boyer's conduct in the case constituted impropriety any ]notethan did the respondent's action in failing to communicate its information tothe Board.Both omissions were the result of unfortunate coincidenceNor isthere any ground for ascribing impropriety to the Board.McCarty was calledas a witness, and asked under oath whether he was the author of the letter.When he denied it and the respondent denounced the document as counterfeit,an investigation as to its source was immediately undertaken, and when thefraud was ascertained, the facts were communicated at once to counsel for therespondent.Unless it would have been improper for the Board under any cir-cumstances to have questioned McCarty as to the authenticity of the letter, theundersigned can ascertain no ground for imputing impropriety in the conductof representatives of the Board or of the Union, and concludes that they werethe innocent victims of Bogratz's reprehensible fraud.396.Other alleged interference, restraint, and coercionThe complaint alleged,inter aha,that the respondent had committed unfairlabor practices by :A. Urging, persuading and warning its employees to refrain from becomingor remaining members of the Union;B.Making disparaging and derogatory remarks about labor organizations,their leadership and purposes ;N Although Bogratz's name was stricken from the complaint as one of the employees dis-criminatorily discharged, the undersigned admitted evidence, over objection by counsel forthe respondent, of an alleged refusal to reinstate Bogratz, in connection with other evi-dence, for its bearing on whether the memorandum of December 10, 1944, constituted afinal and binding settlement, and was adhered to by the respondent.Thus, it was estab-lished that although Bogratz's debit became vacant in March 1945, and the respondent wasaware that Bogratz desired it, a new employee was nevertheless hired to fill the position.The undersigned has not, however, considered any evidence relating to Bogratz in any wayfor the purpose of arriving at a finding herein as to whether the respondent committed un-fair labor practicesSuch evidence has been totally disregarded for such purposeoriginal photostat received by Harry, the envelope in which the photostat was received, andalsothe enlargement exhibited to McCarty.These exhibits are now admitted into evidence. HOME BENEFICIAL LIFE INSURANCE CO., INC.59C.Questioning its employees concerning their membership in and activitieson behalf of the Union ;D. Abusing and physically assaulting its employees because of their member-ship in and activities on behalf of the Union ;F. Attempting to weaken and destroy the Union as the representative ofits employees for the purpose of collective bargaining ;Although evidence was introduced by the Board in support of some of theseallegations, the undersigned does not find it to be substantial, and will recom-mend that such allegations be dismissed.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies of the Act.As has been found, the respondent discriminated in regard to the hire andtenure of employment of its employees, discouraged membership in the Union,and otherwise interfered with, restrained, and coerced such employees becausethey had, through the Union, engaged in concerted activities concerning termsand conditions of employment for the purpose of collective bargaining and othermutual aid and protection.As has been indicated, some of the striking employees were reemployed uponindividual application between November 11 and December 10, and most butnot all of the remainder were reemployed after December 11.However, of thedischarged employees (Washington and Norfolk) none have been reemployedexcept for a few who repudiated the actions of the others, and were thereuponreinstated to their former debits.Not all the strikers were reinstated to theirformer debits, however.Many found their former positions filled and tookwhatever they could get.As has been found, the Washington and Norfolk agents were discriminatorilydischarged, and the agents in the other offices involved were unfair labor practicestrikers.The respondent was not free to replace unfair labor practice strikersexcept subject to the right of the strikers to be reinstated to their former posi-tions upon application for reemployment.When application for reinstatementwas made on November 11 the respondent was obligated to reinstate all the agentsto their former positions irrespective of whether or not they had been replaced.The respondent's refusal to reinstate on that date constituted a discrimination.Thereafter many of the debits were filled. In order that the respondent not bepermitted to take advantage of its unfair labor practices, and in order to restorethe status quo as of the time of the discriminations, it will be recommended that,unless it has already done so, the respondent offer to the employees named inAppendix A attached hereto (being the employees whom it discharged and dis-criminatorily refused to reinstate) full and unconditional reinstatement to theirformer or substantially equivalent positions without prejudice to their seniority 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other rights and privileges, discharging, if necessary, any employees hired tofill their positions.40It will also be recommended that the respondent make whole each of the em-ployees named in Appendix A, for any loss of pay he may have suffered by reasonof the discrimination against him.There remains for determination the question as to the date from which theemployees should be entitled to back pay.The Washington agents were dis-charged on October 13; the Norfolk agents on October 20. The licenses of strikingagents outside those cities were canceled when they did not report for workon October 30. That the discharged employees desired reinstatement and wereprepared to abandon the stoppage at the time the other employees went on strikeis suggested by the fact that other locals struck to procure their reinstatement.Any offer to return to work on the part of the discharged employees would clearlyhave been futile ; a conclusion evidenced by the refusal to reinstate on November11 and again on November 28. Similarly, after October 30, the agents outsideWashington and Norfolk whose licenses had been canceled also had reasonablecause to believe that application for reinstatement would have been futile.Therespondent's objective conduct indicated that they, also, were discharged.Theyhad no reason to suspect that it was the respondent's undisclosed intention notto sever their employment relationship permanently.The respondent's actionsmake it impossible to say now what course the men would have followed had therespondent not discriminated against themTo say that they might have re-mained on strike, absent the respondent's conduct,is to indulge in pure specula-tion.Having created the quandary, the respondent should not he permitted toprofit by it.41The undersigned will therefore make the following recommendation as to backpay for the employees named in Appendix A: (1) To the Washington and Norfolkagents,back pay during the period from the date of their respectivedischargesto the date of the respondent's offer of reinstatement, less their net earningsduring that period; 42 (2) to the remainder of the agents, back pay during the40What is contemplated by this recommendation,is that the positions offered the agentsshall be the positions they occupied at the time of going on strikeThe provision foroffer of substantially equivalent jobs is intended merely to provide for the contingencythat due to normal and non-discriminatory changes in the respondent'sbusiness, theoriginal positions are no longer in existence.This explanation is necessary in view ofthe fact that one of the issues raised at the hearing was whether the debits accepted bysome of the agents, whose positions were filled,constituted full and substantially equiva-lent reinstatement.The undersigned finds that,the original debits being in existence atthe time, such reinstatement was not full and unconditional.41 SeeMatter of Industrial Cotton Mills Company, Inc,50 N.L R. B 855,869There istestimony by Tucker to the effect that at the November 10 and 11 negotiations the delegatesdemanded compensation for the period of the strike,which the respondent steadfastlyrefusedWhile this might suggest that up to that point the agents were unwilling toreturn to work unconditionally,the undersigned does not so construe it, for the followingreasons(1)These were negotiations for settlement of the dispute.Demands madeunder such circumstances are not to be considered as expressions of final position, butas part of the technique of negotiation;and (2)on thellth,the men did unconditionallyand expressly request reinstatement,when satisfactory terms could not be reached. Itis further to be noted,in this connection,that as far back as October 31 the Union hadabandoned its demand for modification of the report rule, and the November negotiationswere conducted throughout upon that basis.Although the licenses were not canceled in Baltimore,Staunton and Portsmouth, inview of the respondent's intention to do so there appears to be no sound ground for dis-tinguishing between employees in those cities and those in the others with respect tothe remedy.42By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his HOME BENEFICIAL LIFE INSURANCECO.,INC.61period from October 30, 1944, to the date of reinstatement, or the respondent'soffer thereof, less their net earnings during that period."Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Industrial and Ordinary Insurance Agents' Union,Locals Nos. 21703, 21753, 22947, 22874, 23419, 23378, 23262 and 23451, AmericanFederation of Labor, is a labor organization within the meaning of Section 2 (5yof the Act.2By discharging and refusing to reinstate, and by threatening and imposingreprisals upon, its employees because they had, through the Union, engaged inconcerted activities with respect to their terms and conditions of employmentfor the purpose of collective bargaining and other mutual aid and protection, therespondent discriminated in regard to hire and tenure of employment, discour-aged membership in American Federation of Industrial and Ordinary InsuranceAgents' Union Local Nos. 21703, 21753, 22947, 22874, 23419, 23378, 23262 and23451,American Federation of Labor, and engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.unlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Company,8 N. L. it.B. 440.Monies received for workperformed upon Federal,State, county,municipal,or other work-relief projects shall beconsidered as earningsSeeRepublic Steel Corporationv.N. L R. B.,311 U. S 7.43As has been related heretofore,there is indication in the testimony that W D Chaplinmay have died Chaplet's name is included in Appendix A for the reason that theinformation may be incorrect.In the event of his death, any back pay due him shallbe paid to his executor or administrator.A number of employees named in the complaint as having been discriminatorily dis-charged and refused reinstatement have not been included in Appendix AThese deletionsare as follows :Washington: TB.Cannon, F. J. Eubank and J P. Murray. Although theseagents remained away from work on October 13 and for several days thereafter, andwere consequently discharged, they testified that they did not intend by so absentingthemselves to join in the work stoppage.Upon making this explanation to therespondent they were reinstated to their former debits prior to November 11.Norfolk:WC. Rouse.According to the undenied testimony of C V Nordstrom,manager of the Norfolk office, Rouse resigned his position on October 16 and receiveda release,saying that he could not afford to be out of work and did not wish to beinvolved in any work stoppage.PetersburgThe evidence establishes that the following persons named in thecomplaint did not cease work and go on strike:F H. Parrish,R H Tucker, E CAldridge, J. C. Kollman.The following persons, named in the complaint but notincluded in "Appendix A", abandoned the strike and were reinstated to their formerdebits between October 21 and October 24: J. B. Langster, S Kahner, J L Jennings,R M. Owens, W. C Bullock and W. A Creel.Portsmouth: H. PKing and W. L Horton. According to the uncontradictedtestimony of W H. Kirkland, Portsmouth manager, neither King nor Horton ceasedwork or went on strike.Staunton*W. CNorford and J. H. SengerAccording to the uncontradictedtestimony of W. it. Waters, Staunton manager, neither ceased work or went onstrikeKnoxville:The following Knoxville agents are not included in Appendix A, uponthe basis of undenied testimony by G. C Edwards, Knoxville manager, to the effectthat they neither ceased work nor went on strike : C J. Parrish, F. C Parrish, J H.Bailey,W. C Riggs,G D. Stanifer,J.W. Springfield,W. P Stanifer,and L Thomas.E H. Payne,a striker,whose license was canceled, resigned on November 8, 1944.However, his resignation is attributable to the labor dispute.As to Payne, theundersigned recommends that the respondent offer him reinstatement without backpay. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the re-spondent,Home Beneficial Life Insurance Co., Inc., Richmond, Virginia, itsofficers, agents,successors,and assigns shall:1.Cease and desist from :(a)Discouragingmembership in American Federation of Industrial andOrdinary Life Insurance Agents' Union, Locals Nos. 21703, 21753, 22947, 22874,23419, 23378, 23262, 23451, American Federation of Labor, or any other labororganization of its employees, by discriminating in regard to hire or tenure ofemployment, or any term or condition of employment;(b) Interfering with, restraining or coercing its employees in the exercise ofthe right to self-organization, to join labor organizations, to join or assistAmerican Federation of Industrial and Ordinary Insurance Agents' Union, LocalsNos. 21703, 21753, 22947, 22874, 23419, 23378, 23262, 23451, American Federationof Labor, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Unless it has already done so, offer to the employees named in AppendixA, hereof, full and unconditional reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges ;(b)Make whole each of such employees for any loss of pay suffered by reasonof the respondent's discrimination against him,in the manner set forth in Sec-tion V, above, entitled "The remedy";(c)Post at its home office and in its district and sub-offices involved in thisproceeding, copies of the notice attached hereto and marked Appendix A. Copiesof said notice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced, orcovered by any othermaterial;(d)Notify the Regional Director for the Fifth Region within ten (10) daysfrom the date of receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that the complaint be dismissed with respect tothe allegations that the respondent committed unfair labor practices by :Urging, persuading and warning its employees to refrain from becomingor remaining members of the Union; HOME BENEFICIAL LIFE INSURANCE CO., INC.63Making disparaging and derogatory remarks about labor organizations,their leadership and purposes ;Questioning its employees concerning their membership in and activitieson behalf of the Union ;Abusing and physically assaulting its employees because of their member-ship in and activities on behalf of the Union ;Attempting to weaken and destroy the Union as the representative of itsemployees for the purpose of collective bargaining.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of Rules and Regulations of the Na-tional Labor Relations Board, Series 3, as amended,effective July 12,1944, anyparty or counsel for the Board may within fifteen(15) days from the day of theentry of the order transferring the case to the Board,pursuant to Section 32 ofArticle II of said Rules and Regulations file with the Board, Rochambeau Build-ing,Washington 25, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board,request therefor must be made inwriting within ten (10)days from the date of the order transferring the caseto the Board.CHARLES W. SCHNEIDER,Trial Examiner.Dated September 28, 1945.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist AMERICAN FEDERATION OF INDUSTRIALAND ORDINARY INSURANCE AGENTS' UNION,LOCALS NOS. 21703, 21753,22947,22874, 23419,23378, 23262,23451, AMERICAN FEDERATION OF LABOR,or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDJ. S. KEH,INGL. B. JENKINSB. F. CANNONF. D. LUCER N. FRANKLINJ.H. KEE13LUBJ.D. KERwING. LouKJ R LAUGHLINL P. BAZZLEW. P. HUGGINSJ.A. ROBERTSONJ.W. HARRELLE. Al.WALTONC. C. BROCKJ.A. ELEYF.M. FRIASR. H. FOSTERH. C. FUTRELLJ.H. JOHNSONJ.A. BENNETTM. R. PHILLIPSL.M. NOBLESWASHINGTONE. H. PAYNET. F. CRABTREEE C. LUMLEYG. L. WINDLEC. S. OMOHUNDROD. B. MCINTOSHH. E. ATWELLT. JONESW. G. HERDERIJ. F. DIXONB. R. MUSGROVEW. E URERW. T. FISHERM. T. HARPERB. H. DECATURJ.F. RICHARDSJ.E. HENDERSONB. O. WOODJ.M. HALLAl.C. BACNESJ.E.REEVESB. D. BAILD.WERNERH S QUICKL. L. WRIGHTG.W. CLAYTONNORFOLKA. D. HARRELLW. L. HOS WELLH C POWERST. L RowEM. V. TAYLORT. E. TURNERD. L. STEWARTL.H. WEATHERLYC. R. WHITEM. A. WILSONPETERSBURGJ.A. BAILEYE. L. BRACYC.Y. NOBLESH E. MOOREJ. J. PEARSONR. L. MATHISPORTSMOUTIhD. L. BRINKLEYT. T SKINNERG. C. BRITTLEM. C. WHITEH. B. LAWRENCEW. B. SPEERSW. J. SKINNERR, E. SPURGINJ.H. CROCKERG. O. PARKERW. S. GRANTW. F. PIERCEJ. C. BUTTERTONA. L. BURROWD. H ELEYA. L. SKUNDBERGT. R. WESTLYNCHBURGD. H. GREGORYS.A. DUNEVANTR R. BURNETTR. G. SMITHH. JOSEPHSONT. H. DICKERSONG. 0 BIGGST. Al. RICHARDSONH. T. PATTERSONC.H. RAMSEYH. B. SMITHW. T. MAYF. L TAYLORE. L KENDRICKB. P. GUTHRIEC. E. STALLARDA. L. GARNERW. E. TATEAl.B. DILLONV. T. WOODJ. L. WELLBORNW. V. WARRINERL L RUDACILLEJ.H. SHAFERC W LAWHORNEZ.V. HARVEYE. B. TAYLORD. N. VAUGHANR. C REYNOLDST. D. GUTHRIEC. BAKER HOME BENEFICIAL LIFE INSURANCE CO., INC.STAUNTON65H. J. AANEYL. D. DAVISP M. PUFFENBURGERF. L ARMENTROUTG. It. DEPRIESTW. D. CHAPLINJ.L. RHODESJ.M. HANSmNM. C. WICKLINEH. W. SMITHC. C. HARLOWJ. C. THACKERKNOXVILLEA. R. BRITTONJ.C.KINGW. L. WAREF. M. FORDR E. McNEILH. H. W RIGHTG.W. MILLERC. E MILLSP. T. LEEJ.H. WILLIAMSC. C. PETTYR. B. OVERSTREETC O. BRIDGEA. L. RICHW. H. WRIGHTH. E. FLOYDJ.H. SANDERSB. M BEELERS. Y. FRANKLINF J. SWANNE. H. PAYNEP. HATFIELDH T. SWANNO. R. JACOBSG. L. TRENTBALTIMOREB. KOLINSTINEW. H. SIEMSM. E COHENS.B BECKHESS. O. BRYSONF.M. SANDLERU. FAINGLOSL. A. CHALKERH. RARINOwICHM. NEWBERGERL. A. STAGGEA. J. BADERJ. E. DuBELL1.PLAUTH. FEDDERIT.C. CAMERONF.W. YOUNGH. LEVITTF. J. MARTOCCIG. M. ROSENTHALH. CAVALIERT. T. POPPLEV. A. BuRxJ.W. JETTL. G. KLEMMW. HERSHFIELDL. SCHWABM. P. MASSIMINIS.R. PERKLEW. F. ROBERTSONH. HARTMANJ.R. GROSSL. FISHERJ.P.WALESH LEONJ. LEONC. J. FUNKW. B. FINKA. E HARRYC. L. ARSCOTTA. ZUCKERBERGJ.PAYMERAl.MORRISM. A. GOLDBERGS.L WALCxJ.W. NEEH. V. ASHEAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.HOME BENEFICIAL LIFE INSURANCECO., INC,Employer.Dated------------------By----------------------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving inthe ArmedForces ofthe UnitedStates will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or coveredby any othermaterial.701592-47-vol. 69-6